El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
El acusado en el presente caso fué declarado culpable del delito de violación cometido con una joven de catorce á quince *179años de edad que vive en Utuado, y condenado á seis años de prisión en el presidio. Se alega que el delito se cometió en la. casa del acusado, situada en dicha ciudad, durante el mes de julio de 1906.
, El acusado fué juzgado por un jurado, que después de haber recibido amplias instrucciones del tribunal, dió un vere-dicto de culpabilidad, de acuerdo con cuyo veredicto se pro-nunció y dictó debidamente la sentencia.
Contra dicha sentencia se interpuso recurso de apelación ante este tribunal, y se presentaron alegatos, tanto á favor del acusado, como á favor del Pueblo de Puerto Rico, y se trata de conseguir la revocación de la sentencia por dos motivos, siendo el primero, errores en las instrucciones dadas al ju-rado ; y el segundo, insuficiencia de la prueba. Estos motivos serán considerados y discutidos por su orden.
Durante el curso de este dictamen conviene llamar la aten-ción sobre el hecho de que el artículo 255 del Código Penal de Puerto Rico, que define el delito de violación, y señala la pe-na para el mismo, corresponde casi exactamente con el artí-culo 261 del Código Penal de California, el 4911 del Código Penal de Idaho, y el 450 del Código Penal de Montana.
Las instrucciones dadas al jurado por el juez de la corte de distrito, fueron las siguientes:
“Señores Jurados: En las instrucciones que voy á daros, pro-curaré ser lo más conciso posible. Mis instrucciones han de ser' refe-rentes .al acusado y al delito imputado, después á la apreciación de la prueba, y al modo de dictar vuestro veredicto. Respecto al acusa-do he de decir, que todo hombre se supone ó presume inocente, mien-tras no se pruebe lo contrario: que la prueba corresponde al Minis-terio Fiscal que acusa; y en caso de duda, debe ser absuelto el acusado. La duda á que se refiere la ley es el estado de suspensión del entendi-miento cuando oída la prueba, no halla el juicio que la razón establece motivo bastante para afirmar la culpabilidad del acusado. La certeza que require la ley para un fallo, no es lo certeza absoluta que. excluye la posibilidad de equivocarse, sino la convicción en un ánimo no prevenido. El delito imputado al acusado, es el de violación, que se comete cuando yace un individuo con una mujer que no sea la propia, *180en cualquiera de los casos que establece el artículo 255 del Código Penal. T en esta acusación se dice que: “En Utuado, Territorio de la Corte de Distrito de Arecibo, y en época anterior á esta acusación, ó sea una mañana'del mes de julio último, el acusado, Francisco Can-cél G-uzmán, que es de cincuenta y dos años de edad, voluntaria y maliciosamente invitó á almorzar á su casa, á la joven Enriqueta Virella y Rivera, de 14 á 15 años de edad, dándole á beber vino y cer-veza que produjeron mareos y náusea, conduciéndola á una habita-ción de la casa, en donde á la fuerza y contra su voluntad, y abusando del estado de embriaguez en que dicha joven se encontraba, por lo que, no pudiendo oponer resistencia, yació con ella, no siendo su mujer propia y perdiendo en dicho acceso carnal su virginidad la expresada joven.” En esta clase de delitos de violación (exceptuando aquellos en que se trata de mujeres menores de 14 años, ó si se cometieren en la creencia de que el acusado era su marido,) los demás casos quedan reducidos á dos: uno, que se refiere á coitos ejecutados contra la volun-tad expresa y manifiesta de la mujer; y otro, que se refiere á coitos verificados sin el consentimiento de la mujer. En aquellos comprendi-dos dentro del primer caso, están las violencias que tienen su origen en el ejercicio de una fuerza material que vence otra fuerza material opuesta.por la mujer; y en los.segundos, aquellos que se refieren á la imposibilidad en.que se encuentra una mujer 'de resistir, y, sin embargo, se realiza el coito, sabiendo que es sin su voluntad. No es necesario, señores Jurados, que una persona esté en el uso absoluto de la razón, para que se halle comprendida dentro de este segundo grupo en el caso de que se realize con ella un coito. No es necesario que la mujer esté impedida de la razón de tal manera que esté privada de ella de tal modo que solo en estado letárgico se pueda cometer el hecho delictivo. Basta que la mujer esté privada, esté impedida de oponer resistencia, y esto, si bien puede nacer en determinados casos de la falta de la razón, en otros puede nacer de la posición material en que se encuentra la víctima con respecto al agresor, que impida por la dicha posición que ocupe, hacer resistencia de ninguna especie. En el caso en que una mujer no haga resistencia, por encontrarse in-capacitada para hacerla, la mera penetración á que da lugar el coito, es fuerza bastante apreciable para fundar un veredicto. El delito de violación esencialmente consiste en el ultraje inferido á la persona y á los sentimientos de la mujer; de aquí que en ese caso, á que me *181referí antes, exista esa dualidad, pudiendo ser contra la voluntad de la mujer, y pudiendo ser sin el consentimiento de la mujer; porque sin el consentimiento de la mujer también es ultraje cometer ese acto, que debe ser con claro consentimiento de ella y conforme á su senti-miento. Esta violación es lo que no quiere la ley y es lo que la ley castiga. Una ofendida .de buenas costumbres que sea embriagada y aquella embriaguez sea causada por el acusado con el propósito de excitar en ella deseos lujuriosos, y que aprovechándose de aquel estado de’ embriaguez de la ofendida, y del estado ese lujurioso, consigue el individuo realizar su propósito, se encuentra comprendido ese coito dentro del caso de la mujer que lo sufre sin su consentimiento, porque una mujer'en esas condiciones no pueden consentir legalmente. De-beis tener muy presente, señores jurados, la prueba que ante vosotros se ba desarrollado. Yo no voy á entrar en estudio de ella, pero yo os encargo que tengáis presente que resulta peligrosa una declaración de culpabilidad por solo el testimonio de una violada no sostenido por beebos y circunstancias que lo corroboren. Debeis, por tanto, ver la prueba practicada, ver el testimonio de la mujer ofendida, y si el testimonio de la mujer ofendida está sostenido por circunstancias y hechos que lo corroboren. Es claro que esta corroboración no ha de ser de tal forma que todo el testimonio, parte por parte, tenga que ser absolutamente corroborado; porque entonces sobraría ese testimonio, y se exigiría solo ese testimonio de los corroborantes. Lo que la ley quiere al buscar la corroboración, (ésta no exige, sino advierte el peligro de dar un veredicto por el solo dicho de una ofendida que no esté corroborado), lo que la ley busca, es la mayor amplitud posible, lo que busca es una guía para el que aprecia la prueba; una guía que le indique si puede ó no confiar en la veracidad de la persona ofendida. Y teniendo presente, que la corroboración debe ser en aquellos hechos y circunstancias que rodean al delito, porque el acto material del mismo delito, ó sea el coito, es natural que no ha de realizarse ante testigos, y que ese acto no puede ser corroborado, porque solo tam-bién en casos especiales puede haber testigos de ese acto. De modo que, en todo lo que rodea la acusación, en todo lo que se expone, como sucesos anteriores y posteriores al delito, ó sea al hecho del coito, en todo eso debeis buscar la corroboración para tener mayor seguridad al dar vuestro fallo. No teneis obligación de seguir á unos testigos con preferencia de otros, -ni teneis obligación de seguir al mayor número en preferencia al menor. Un sólo testigo, si os merece entera *182y absoluta confianza para formar una conciencia moral, un solo testi-go es bastante para dar el fallo. Apreciad la prueba en su conjunto, teniendo presente las contradicciones en que hayan incurrido los testigos al presentar sus declaraciones; pero teniendo presente■ tam-bién que solo los hechos esenciales que constituyen el delito es lo que el Fiscal, el acusador, está obligado á probar: que en todo lo que no sea, esencial á la constitución del delito, no está en su obligación traer á prueba. Prueba que no haya podido traerse respecto á extremos que no son esenciales, no debeis tenerlas en cuenta, si esa prueba no conduce á la apreciación de hechos y circunstancias que vengan á corroboraros las.declaraciones aquí vertidas; y con ese extracto, con ese resumen de la prueba, formad vuestro criterio y dad un veredicto con arreglo á conciencia. No debeis apreciar la prueba caprichosa-mente, debeis apreciarla ejercitando todas vuestras, facultades para acertar. El veredicto tiene que ser por unanimidad. En él debeis declarar al acusado inocente si lo creeis así,' ó la declaración de cul-pabilidad si lo creeis culpable. T también os advierto que el vere-dicto debe ser por escrito, expresando el delito.”
Aceptando la definición del delito de violación tal como se halla consignada en el artículo 255 del Código Penal, es evi-dente que se ha tramitado esta causa .en el supuesto de que el acusado había realizado un acto carnal con la joven agra-viada, mientras ésta se hallaba impedida de ofrecer resisten-cia por el efecto de una sustancia embriagadora, á saber: vino y cerveza, que le había dado el acusado.
Violación se define,. en las obras más autorizadas sobre el derecho criminal, como consistente en la realización por parte de un hombre, de un acto carnal con una mujer, cuyo acto se realice violenta é ilegalmente, y contra la voluntad de dicha mujer; pero nuestra ley, ó sea el artículo 255 del Código Penal añade otras calificaciones á dicha definición. El citado artículo dice lo que sigue:
“Se comete violación al tener contacto carnal con una mujer que no fuere la propia, en cualquiera de los casos siguientes:
“1. Si la mujer fuere menor de catorce años.
“2. Si por demencia ú otro defecto mental, temporal ó perma-nente, estuviere incapacitada para consentir legalmente.
*183“3. Si estuviere impedida de oponer resistencia á causa de amena-zas de grave é inmediato daño corporal acompañadas de la aparente aptitud para ejecutarlas ó por efecto de cualquier narcótico ó anes-tésico administrado portel reo, ó con conocimiento de este.
“4. Si opusiere resistencia, pero ésta fuere vencida por fuerza ó violencia.
“5. Si al tiempo de cometerse el acto, no tuviere ella conciencia de su naturaleza, y esta circunstancia fuere conocida por el acusado.
“6. Si se cometiere en la creencia de que el acusado era su marido, debido á alguna treta, simulación ú ocultación puesta en práctica por el acusado para inducirla en tal creencia.”
Como se lia dicho anteriormente, está claro que se ha for-mulado y presentado esta acusación, con arreglo al párrafo 3o. de este artículo. En el lenguaje medical, se llama “anesté-sico” aquello que produce insensibilidad, como el cloroformo ú otra droga de igual carácter. Según la definición de la pa-labra “narcótico,” ésta significa una medicina que tomada en dosis medicinal, alivia el dolor y produce sueño, pero que en cantidades perniciosas, produce estupor, letargo ó con-vulsiones, y que causa la muerte de la persona á quien se la den en dosis suficiente para ello. Sustancias embriagadoras son aquellas que poseen cualidades que producen embriaguez, por ejemplo, licores embriagadores. Yino ó cerveza pue-den calificarse como licores embriagadores, con tal que se ad-ministren en cantidades suficientes (para producir embria-guez). Embriaguez significa borrachera, que á su vez, expre-sa ó indica el estado de una persona que se halla dominada por el efecto de licores alcohólicos. El término “borrachera” se refiere más bien á la costumbre (de beber licores alcohó-licos hasta llegar á emborracharse ó embriagarse); las .pala-bras “embriaguez” y “ebriedad” tienen referencia á casos específicos.
No se tomó excepción, en el acto del juicio, contra las ins-trucciones del tribunal, ni se pidió por el abogado del acusado instrucción alguna por la cual se hubiesen corregido los erro-res en que había incurrido el juez en las instrucciones dadas *184al jurado; pero dichos errores son de tal naturaleza, que debe-mos considerarlos como fundamentales; y es preciso revi-sarlos en esta apelación.
La supuesta exposición de la ley hecha por el juez senten-ciador en las instrucciones dadas al jurado, no está sostenida por las autoridades. . Dicha exposición es errónea en varios puntos. Las autoridades han sido comparadas y discutidas por los Tribunales Supremos de California, Montana é Idaho, en las notas que se encuentran añadidas á las respectivas sec-ciones de los Códigos citados anteriormente.
Véanse el Código Penal de California, pp. 122, 123, 124, 125 y 126; también los Códigos de Montana, pp. 834, 835 y 836; y los Códigos Comentados de Idaho, Tomo IV, pp. 134, 135, 136, 137 y 138.
La embriaguez que impide á la víctima del violador, de hacer resistencia, debe ser tal que no sólo excite deseos luju-riosos en la mujer ofendida, sino que ésta resulte incapaci-tada para hacer resistencia. Una simple excitación causada por algún licor que produzca deseos de tener contacto carnal, no la hace incapaz para dar su consentimiento á tal con-tacto. Por el simple hecho de que una mujer esté embria-gada, no se presume que se encuentra incapacitada para dar su consentimiento, á menos que su embriaguez haya llegado á tal extremo que ella se halle privada de sentido, hasta cierto punto á lo menos ó no tenga conciencia de lo que está pasando. No está muy claro lo que el juez sentenciador quiere decir al hablar de la imposibilidad en que se encuentra la mujer de oponer resistencia á la violencia ó fuerza, á consecuencia de la posición material que ocupe con respecto á su agresor. Si él quiere decir que la posición en que se encontraba su cuerpo, impidió que la mujer hiciera resistencia alguna, entonces lo dicho no es aplicable á las pruebas, porque no hay prueba que lo sostenga. Ella dice en su declaración, según los detalles consignados en los autos, que el acusado colocó un lío pequeño encima de una silla, y la obligó á sentarse en la misma, y que en esta forma realizó su propósito. No aparece de la declara-*185ción que, en esta posición una mujer se hubiera encontrado más impedida de hacer resistencia que si hubiese estado acos-tada en la cama. En efecto, parece que al ocupar una mujer semejante' posición, sería más difícil para un hombre efectuar la penetración; y la declaración de la ofendida es algo con-tradictoria en cuanto á los pormenores de este punto. Si el juez no se refería á esta posición física de la ofendida, enton-ces nos parece ininteligible la instrucción y demasiado oscura para poder considerarla como una correcta exposición de la ley.
En las instrucciones dadas por el tribunal, se dice también que en el caso de que la mujer no. hiciera ninguna resistencia, por encontrarse incapacitada para hacerla, la mera penetra-ción á que da lugar el coito, es fuerza bastante apreciable para fundar un veredicto. Aún una ligera penetración ha sido declarada suficiente en casi todos los casos, sin efectuarse una emisión por parte del hombre, para consumar el delito de violación; y el efecto de penetración no depende, como lo in7 dica la corte inferior, de si la mujer hace ó no resistencia, ó de si se encuentra ó no incapacitada para hacerla. Esta ex-posición .de la ley hecha por el tribunal inferior con respecto á penetración, no puede aceptarse como correcta.
Además, el tribunal, en sus instrucciones al jurado, dice, en efecto, que la declaración de la mujer ofendida debe ser sostenida por hechos y circunstancias que la corroboren. Esto es erróneo; y aunque el error puede haber resultado á favor del acusado, no se puede aprobar una sentencia- que ha sido basada en instrucciones tan palpablemente erróneas.
La instrucción del tribunal, que á pesar de ser un poco vacilante sobre el punto, declara que la corroboración sea ne-cesaria para sostener, á lo menos, una parte de la declaración de la mujer ofendida, para hacerla digna de ser considerada por el jurado, es enteramente incorrecta. People v. Maye, 66 Cal., 597. Los tribunales han declarado que es peligroso hacer una declaración de culpabilidad, fundada en la eviden-"era del testimonio no apoyado dé la mujer que se alega haber *186sido violada. Puede ser que el tribunal baya incurrido en el error de exponer con demasiada energía la regia con respecto á este punto por la lectura del artículo 250 del Código de Enjuiciamiento Criminal que se refiere al delito de promover ó intentar la promoción de un aborto, ó por contribuir ó ayu-dar en su perpetración, por seducir con engaño, corromper por medio de halago, ó apoderarse de una mujer soltera, me-nor de veinte y cinco años, basta entonces reputada por casta, con objeto de prostituirla. En tales casos el acusado no puede ser declarado culpable sólo en virtud de la declaración de la mujer ofendida, á menos que la declaración de ésta sea corro-borada por otras pruebas. Pero esta limitación no es apli-cable á violación y ñi siquiera á seducción, según se lia resuelto por este tribunal en el caso de Angel Santos y Santos, en cuyo caso se redactó y emitió el dictamen de lá corte el 28 de abril de 1905. Todo el asunto fué discutido en dicbo dictamen, y se hizo referencia á la sección 1108 del Código Penal de California, y á las decisiones dé los tribunales de California que in-terpretan dicba sección. Es solamente necesario bacer refe-rencia á dichos casos, para demostrar el error en que ha in-currido el tribunal, al instruir al jurado en el presente caso, sobre la cuestión de Corroboración en relación al testimonio de la acusadora.
Sin embargo, como se ha dicbo por este tribunal, en el caso de El Pueblo de Puerto Rico v. Vidal, fallado en 5 de diciem-bre de 1904 en que se hace una cita de la causa de The People v. Benson, 6 Cal., 223, la regla correcta ha sido enunciada por el Tribunal Supremo de California en una causa muy cono-cida, en cuya causa el tribunal al discutir el delito de viola-ción, dijo lo siguiente:
“No hay acusaciones que vengan rodeadas de mayor neligro, ó ciue presten más amplia oportunidad para poner en juego libremente los resortes de que disponen la malicia y el deseo de satisfacer una ven-ganza particular, que la,s formuladas en causas de esta naturaleza. En estos casos el acusado está casi indefenso, y en vista dé la facilidad *187con que pueden inventarse y sostenerse acusaciones de esta índole, las cortes han sido muy rígidas al formular las reglas que deben gobernar al jurado al dictar su veredicto.
“Desde la época de Lord Hale basta la fecha presente, no se ha sometido ninguna causa á la deliberación del jurado, con el solo testi-monio de la denunciante, no sostenido por hechos y circunstancias que lo corroboren, sin que el tribunal le haya advertido lo peligrosa que resultaría una convicción ó declaración de culpabilidad, qué tuviera por base un testimonio de esa naturaleza..
‘ ‘ El caso de que se trata, está sostenido únicamente por la declara-ción de la acusadora, que es una muchacha, joven é ignorante, de trece años de edad, y cuya declaración es tan improbable de por sí, que nos justifica en creer que el veredicto era más bien el resultado de pre-juicio ó excitación popular que de la tranquila y desapasionada con-clusión á que habían llegado en vista de los hechos, doce hombres que' habían sido juramentados para desempeñar fielmente su deber. En efecto, esto queda demostrado por la opinión emitida por el Tribunal, al resolver la moción por la cual se pidió un nuevo juicio, en cuya opinión el Juez Presidente no puede menos de expresar graves dudas con respecto á la corrección del veredicto; y nosotros creemos que, á no ser por alguna equivocación con respecto á la regla establecida por este Tribunal para regular la concesión de un nuevo juicio en los tribunales inferiores, no se hubiera jamás permitido que dicho vere-dicto subsistiera. Una declaración de culpabilidad basada en tales pruebas sería una mancha para la jurisprudencia del país, 'y un descrédito para los juicios por jurado.”
Con esta doctrina, enunciada por el Lord Hale, y seguida por el Tribunal Supremo de California, y por este Tribunal^en el caso de Yidal anteriormente mencionado, estamos comple-tamente de acuerdo, y unas instrucciones que, en palabras adecuadas, contuvieran la parte sustancial de la decisión de California, deberían darse al jurado, en todos los casos de esta índole, y no serían desaprobadas.
Las instrucciones del Tribunal con respecto á una duda razonable, aunque se aproximan á la corrección, no están del todo exentas de la crítica. Sin reproducir especialmente las. palabras usadas por el Juez sentenciador, basta decir que una duda razonable no es meramente una duda posible, porque no *188Nay nada qne se relacione con asuntos humanos que no esté sujeto á alguna duda posible ó imaginaria; pero una duda razonable en la administración del derecho criminal, es aquel estado del caso, que después de una detenida comparación y consideración de todas las pruebas, deje los ánimos de los jurados en tal condición, que ellos no pueden decir que tienen una convicción firme, una certeza moral, de la veracidad de la acusación formulada contra el procesado. La dificultad que muchos tribunales y jueces tienen en definir lo que es una duda razonable, debía impulsarlos á buscar las definiciones adopta-das por los mejores lexicógrafos legales y adherirse á las mismas, con una precisión razonable, al dar las instrucciones al jurado.
Los errores manifiestos y fundamentales en las instruccio-nes indicados anteriormente, son ampliamente suficientes para justificar la revocación de la sentencia en el presente caso, y la devolución de este último para la celebración de un nuevo juicio. *
Examinemos en parte el otro motivo en que se funda el apelante para pedir la revocación de la sentencia, es decir, la insuficiencia de la prueba.
La prueba en el presente caso, está muy lejos de ser satis-factoria. Dicha prueba consiste principalmente en la declara-ción de la joven con la cual se alega haber sido cometido el ultraje. Su declaración es sustancialmente como sigue:
“Enriqueta Virella, declara á preguntas del Fiscal, que tiene catorce años, lleva dos de residencia en TJtuado, y hace cuatro ó cinco meses que es mujer, y conoce al acusado Cancél: que estando de visita en casa del maestro Cirilo, fué llamada por la hija de crianza de Cancél, la convidó á almorzar, y en la mesa le dió cerveza, tomando dos copas, y después del almuerzo Cancél cogió una botella del seibo y le dió dos dedos de vino en una copa que tomó la declarante sin que tomara vino ni Cancél ni Bienvenida, que eran las otras dos perso-nas que almorzaron con ellos; que todos tomaron cerveza; que Bien-venida le pidió también vino, y él le dijo no podía tomarlo, porque era delicada; después se fueron á la sala los tres, y las sirvientas á su trabajo; Cancél fué al cuarto, abrió el ropero, y llamó á la declarante *189para enseñarle unas cadenas, figuras postales, y unas cuantas ton-terías, y ella fué al cuarto; empezó á cerrar las puertas, y la declarante le preguntó por qué bacía eso, y él contestó que por nada; llamó á Bienvenida; preguntándole qué hacía, y ella le contestó que cosiendo; luego preguntó á la declarante si tenía novio, y le respondió que no; entonces dijo que había que hacer esto. . . . puso una silla en la pared, y encima un lío pequeño, y sentó de golpe á la declarante la que le preguntó que para qué era: antes le había dicho que se subiera á una cama, y como ella no quisiera, la sentó en la silla; que quiso meterla en la cama para hacerle daño; ella se sentía mala, con náuseas, ma-reada, dolor de cabeza, y cambiaba de color; el acusado se le fijó en el semblante y le preguntó por qué cambiaba de color; sentado encima del lío que había en la silla, el acusado le levantó el traje, se le echó encima y le hizo el daño; no se dió cuenta del hecho porque no estaba en su conocimiento; quería gritar y no le dejaba el acusado y acu-dieron las dos sirvientas, María Vélez y Natalia Rosa, preguntando qué pasaba, y él les contestó que nada, que se retiraron; después fué la declarante á la letrina á ver si arrojaba, porque tenía 'náuseas y con-vulsiones en el estómago y salió para su casa, y como se sentía mala le contó á su abuela lo que el acusado le había hecho, y su abuela le dijo que le había hecho un daño; el padre de la declarante estaba en Jayuya y la madre en cama dando á luz; nada le contó á su nadre cuando regresó de Jayuya; no visitaba la casa de Cancél; había almorzado en ella tres ó cuatro veces, estaba en la .misma escuela á donde iba Bienvenida; y solo en ese almuerzo del día del suceso, tres de julio, tomó cerveza y vino. Preguntada por el abogado del acu- ■ sado, declaró: ‘ ‘ que en el almuerzo había dos medias botellas de cerveza Americana Pabst, y tomaron cerveza los tres, la declarante, el acusado, y Bienvenida, la cerveza primero, y después del almuerzo tomó la declarante el vino; era la primera vez que tomaba licor y lo tomó porque el acusado le dijo que era saludable; era un vino como tinto y de gusto desagradable; después del almuerzo fué la declarante á la sala y Bienvenida * * # salió; la sirvienta Natalia servía la mesa, y la otra,-María., estaba por allí: lo primero que cerró el acusado cuando lá declarante estaba dentro del cuarto fueron unas ventanas que daban á la casa vecina, y luego juntó la puerta; ella buscaba la manera de salir porque comprendía la intención, y andaba, aunque tenía la cabeza mala, pero el .acusado le preguntó á quién le huía; no dió voces, ni pidió auxilio; la niña de la casa se fijó en algo y se lo dijo á la sirvienta y cuando las sirvientas se asomaban, ya estaba el acusado cometiendo el hecho, y ellas preguntaron qué era, y Cancél respondió que nada; no podía llamar á las sirvientas porque *190el acusado la tenía oprimida, teniendo su cuerpo encima del de ella, y eso le impedía hablar; cuando el acusado quiso que la declarante se acostara en la cama ella estaba de pie y no llamó á nadie y retro-cedió buscando por donde salir; ■ el acusado la cogió por los brazos y la sentó en la silla y le echó el cuerpo encima, y las piernas, una por cada lado, quedando en medio las de la declarante; fué á su casa por sus pies y no se acostó. Preguntado otra vez por el Fiscal, dice que sus piernas las'tenía abiertas, y preguntado otra vez por el abogado del acusado, dice que cuando se sentó en la silla trató de cerrar sus piernas, pero el acusado las abrió porque tenía- más fuerza que ella, y se le tiró encima. Preguntada por el juez, contestó que se le tiró encima después de abrirle las piernas, y las del acusado tocaban las suyas, quedando por fuera las del acusado, y por dentro las de la declarante.1 ’
Este estado de hechos que se encuentra aislado, es apenas suficiente para justificar una declaración de culpabilidad. En vista de unas instrucciones erróneas como las que se han dado en el presente caso, el jurado tal vez se creyó autorizado para dar un veredicto de culpabilidad, pero si se hubiera dado el mismo veredicto, en virtud de instrucciones adecua-das, probablemente se habría considerado la prueba tan débil é insuficiente que la deducción que necesariamente se hubiera hecho de la mismá, hubiera sido que el veredicto era el resul-tado de parcialidad, apasionamento ó prejuicio, como ha dicho el Tribunal Supremo de los Estados Unidos en el caso de Crompton, que sé halla relatado en 138 U. S., 36.
Pero nosotros no .queremos basar nuestra decisión en este motivo, sino que preferimos seguir la regla sentada en el caso de Leña Verde que es como sigue: “Se puede decir general-mente que este tribunal no revisará el veredicto del jurado con respecto á una cuestión de hecho, á menos que dicho vere-dicto sea claramente erróneo, ó el resultado de parcialidad, apasionamiento ó prejucio,” P. P. R. contra D. Días, resuelto el 6 de marzo de 1907.
Por los errores en que ha incurrido el Tribunal en las ins-trucciones dadas al jurado y que se han señalado anterior-*191mente, debe revocarse-la sentencia, y devolverse la cansa para la celebración de nn nuevo juicio, de acuerdo con los corres-pondientes principios de derecho consignados en la presente.

Revocada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y Wolf, que manifestó estar con-forme con la parte dispositiva.